USDC IN/ND case 1:20-cv-00393-HAB-SLC document 1 filed 11/05/20 page 1 of 10


                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF INDIANA

Leland Foster, Individually,                    )
                                                )
               Plaintiff,                       )   Case No. 1:20-cv-393
v.                                              )
                                                )
Boolean Holdings LLC, an Indiana limited        )
liability company,                              )
                                                )
                                                )
               Defendant.                       )
                                                )

               COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF

       Plaintiff, Leland Foster, individually, by and through the undersigned counsel, Owen B.

Dunn, Jr., Counsel for Plaintiff, hereby files this Complaint against Defendant Boolean

Holdings LLC, an Indiana corporation for profit, for injunctive relief, damages, attorneys’ fees,

litigation expenses, and costs pursuant to the Americans with Disabilities Act, 42 U.S.C. § 12181

et seq. (“ADA”), alleging as follows:

                                 JURISDICTION AND VENUE

1.     This action is brought by the Plaintiff, Leland Foster, individually, and on behalf of

       individuals similarly situated, pursuant to the enforcement provision of the American

       with Disabilities Act of 1990 (the “ADA”), 42 U.S.C. § 12188(a), against the Defendant

       as delineated herein.

2.     The Court has jurisdiction pursuant to the following statutes: 28 U.S.C. § 1331, which

       governs actions that arise from the Defendant’s violations of Title III of the ADA, 42

       U.S.C. § 12181, et seq.; 28 U.S.C. § 1331, which gives the District Courts original

       jurisdiction over civil actions arising under the Constitution, laws, or treaties of the


                                               1
USDC IN/ND case 1:20-cv-00393-HAB-SLC document 1 filed 11/05/20 page 2 of 10


     United States; 28 U.S.C. § 1343(3) and (4), which gives District Courts jurisdiction over

     actions to secure civil rights extended by the United States government; and 28 U.S.C. §

     1367, as Count II utilizes the same core of operative facts as Count I, and is therefore

     subject to supplemental jurisdiction.

3.   Venue is proper in the Northern District of Indiana as venue lies in the judicial district of

     the property situs. The Defendant’s property and operations complained of by Plaintiff

     are located in this judicial district, where the business of public accommodation is

     conducted, including the acts complained of herein.

                                          PARTIES

4.   Plaintiff, Leland Foster (“Plaintiff”) is an Ohio resident, is sui juris, and qualifies as an

     individual with disability as defined by the ADA, 42 U.S.C. § 12102(2), 28 C.F.R.

     36.104.

5.   Defendant Boolean Holdings LLC operates and/or owns Best Western Plus Fort Wayne

     Inn & Suites North. The property address is at 5926 Cross Creek Boulevard, Fort

     Wayne, IN 46818 in Allen County. Plaintiff has patronized Defendant’s hotel previously

     as a an overnight guest at its place of public accommodation.

6.   Upon information and belief, the hotel owned or operated by the Defendant was

     originally built for occupancy in 2000 and is non-compliant with the remedial provisions

     of the ADA for newly designed and constructed or altered facilities. As Defendant either

     owns, leases, leases to, or operates a place of public accommodation as defined by the

     ADA and the regulations implementing the ADA, 28 CFR 36.201(a) and 36.104,

     Defendant is responsible for complying with the obligations of the ADA. Defendant’s

     hotel is a place of public accommodation. Defendant’s property fails to comply with the

                                               2
USDC IN/ND case 1:20-cv-00393-HAB-SLC document 1 filed 11/05/20 page 3 of 10


      ADA and its regulations, as also described further herein.

7.    Plaintiff is an individual diagnosed with cerebral palsy and permanently uses a

      wheelchair for mobility. Plaintiff has difficulty grasping with his hands also as a result of

      his disability. As such, he is substantially limited in performing one or more major life

      activities, including but not limited to, standing and walking, as defined by the ADA and

      its regulations thereto. Plaintiff has visited the property that forms the basis of this

      lawsuit as an overnight hotel guest and plans to return to the property to avail himself of

      the goods and services offered to the public at the property.

8.    Mr. Foster is an avid adaptive sports enthusiast and participant who also has many friends

      who compete in adaptive sports all over the Midwest region, including multiple friends in

      a sled hockey league that annually compete in Fort Wayne. Among many recent visits to

      the area, Mr. Foster has recently purchased specialized adaptive cycling equipment in Ft

      Wayne from a custom local specialty retailer, been a spectator at a two day sled hockey

      tournament in Ft Wayne and was himself a participant at this same tournament in past

      years, and travels or has traveled to Fort Wayne for other recreational pursuits.

9.    Leland Foster frequents many establishments in the area and has visited and been an

      overnight guest at Defendant’s hotel which forms the basis of this lawsuit, most recently

      on February 23, 2020. Mr. Foster plans to return to the property, as he has at least twice

      previously, to avail himself of the goods and services offered to the public at the

      property. The Plaintiff has encountered architectural barriers at the subject property. The

      barriers to access at the property have endangered his safety.

10.   Completely independent of the personal desire to have access to this place of public

      accommodation free of illegal barriers to access, Plaintiff also acts as a "tester" for the

                                                3
USDC IN/ND case 1:20-cv-00393-HAB-SLC document 1 filed 11/05/20 page 4 of 10


      purpose of discovering, encountering, and engaging discrimination against the disabled in

      public accommodations. When acting as a "tester," Plaintiff employs a routine practice.

      Plaintiff personally visits the public accommodation; engages all of the barriers to access,

      or at least all of those that Plaintiff is able to access; and tests all of those barriers to

      access to determine whether and the extent to which they are illegal barriers to access;

      proceeds with legal action to enjoin such discrimination; and subsequently returns to the

      premises to verify its compliance or non-compliance with the ADA and to otherwise use

      the public accommodation as members of the able-bodied community are able to do.

      Independent of other visits, Plaintiff also intends to visit the premises annually to verify

      its compliance or non-compliance with the ADA, and its maintenance of the accessible

      features of the premises. In this instance, Plaintiff, in Plaintiff’s individual capacity and

      as a “tester,” visited the Facility, encountered barriers to access at the Facility, and

      engaged and tested those barriers, suffered legal harm and legal injury, and will continue

      to suffer such harm and injury as a result of the illegal barriers to access and the ADA

      violations set forth herein.

11.   Plaintiff has a realistic, credible, existing and continuing threat of discrimination from the

      Defendant’s non-compliance with the ADA with respect to this property as described but

      not necessarily limited to the allegations contained in this complaint.         Plaintiff has

      reasonable grounds to believe that he will continue to be subjected to discrimination in

      violation of the ADA by the Defendant. Plaintiff desires to visit the Defendant’s place of

      business again on future occasions, not only to avail himself of the goods and services

      available at the property but to assure himself that this property is in compliance with the

      ADA so that he and others similarly situated will have full and equal enjoyment of the

                                                4
USDC IN/ND case 1:20-cv-00393-HAB-SLC document 1 filed 11/05/20 page 5 of 10


      hotel and its amenities without fear of discrimination.

12.   The Defendant has discriminated against the individual Plaintiff by denying him access to

      the full and equal enjoyment of the goods, services, facilities, privileges, advantages

      and/or accommodations of the buildings, as prohibited by 42 U.S.C. § 12182 et seq.

13.   The Defendant has discriminated and is continuing to discriminate, against the Plaintiff in

      violation of the ADA by failing to, inter alia, have accessible facilities by January 26,

      1992 (or January 26, 1993, if Defendant has 10 or fewer employees and gross receipts of

      $500,000 or less).

14.   A preliminary inspection of the Best Western Plus Fort Wayne Inn & Suites North,

      including its facilities, has shown that many violations of the ADA exist.             These

      violations include, but are not limited to:


Designated Mobility Accessible Guestroom #126

      A. The curtain adjuster is located above the allowable reach range and requires tight
         grasping or twisting to operate, in violation of the ADA whose remedy is readily
         achievable.

      B. There are amenities including a lamp and wall electric outlets that are not accessible
         in the guestroom because there is not adequate clear floor space for a front or side
         approach, in violation of the ADA whose remedy is readily achievable.

      C. The water closet flush control is not located on the open side of the unit, in violation
         of the ADA whose remedy is readily achievable.

      D. The rear grab bar around the water closet is not compliant, whereas the rear grab bar
         must be 36 inches long minimum and extend from the centerline of the water closet
         12 inches minimum on one side and 24 inches minimum on the other side and this
         one does not, in violation of the ADA whose remedy is readily achievable.

      E. There is not 60 inches minimum clearance around the water closet measured
         perpendicular from the side wall due to presence of a sink, in violation of the DA
         whose remedy is readily achievable.

      F. There are exposed drain and water pipes at the lavatory that are not insulated to
                                                5
USDC IN/ND case 1:20-cv-00393-HAB-SLC document 1 filed 11/05/20 page 6 of 10


          protect for scalding or contact, in violation of the ADA whose remedy is readily
          achievable.

      G. The width of the mobility guest bathroom shower is too narrow, whereas a standard
         roll-in shower shall have a 60 inches wide minimum entry on the face of the shower
         compartment. In violation of the ADA whose remedy is readily achievable.

      H. The mobility guest bathroom shower has both a shower head and a corded, handheld
         sprayer but the diverter to operate and alternate water flow between the fixed head to
         handheld sprayer is mounted in excess of 70 inches above the finish floor and
         requires tight clasping to operate, and the handheld sprayer is not equipped with non-
         positive shutoff, in violation of the ADA whose remedy is readily achievable.

      I. There is no fixed shower seat in the roll-in shower, in violation of the ADA whose
         remedy is readily achievable.

      J. The roll-in shower faucet controls are not located on the back wall and adjacent to the
         fixed shower seat as required, in violation of the ADA whose remedy is readily
         achievable.

      K. There are amenities, including an iron, mounted in excess of allowable reach range, in
         violation of the ADA whose remedy is readily achievable.

Lobby Restrooms

      L. The rear grab bar around the water closet located in the men’s restroom is not
         compliant, whereas the rear grab bar must be 36 inches long minimum and extend
         from the centerline of the water closet 12 inches minimum on one side and 24 inches
         minimum on the other side and this one does not, in violation of the ADA whose
         remedy is readily achievable.

      M. There is not 60 inches minimum clearance around the water closet measured
         perpendicular from the side wall due to presence of a sink in the lobby men’s
         restroom, in violation of the ADA whose remedy is readily achievable.

      N. The men’s lobby restroom lavatory pipes are not insulated to protect against scalding
         or contact, in violation of the ADA whose remedy is readily achievable.

      O. Upon information and belief there are similar barriers to handicap access located in
         the lobby women’s restroom facilities.

Disbursal and Number of Designated Accessible Guestrooms

      P. Upon information and belief there are an insufficient total number, per the ADA
         implementing regulations, of designated mobility accessible guestrooms, in violation
         of the ADA whose remedy is readily achievable.
                                              6
USDC IN/ND case 1:20-cv-00393-HAB-SLC document 1 filed 11/05/20 page 7 of 10



       Q. Upon information and belief, designated accessible guestrooms are located only in
          “standard” guestrooms and not disbursed to each available type of guestroom,
          including suites with additional amenities such as more square footage, a fireplace, a
          whirlpool, a microwave, and refrigerator, whereas, these amenities are offered for
          able-bodied guests.

       R. Upon information and belief, the mobility accessible guestrooms fitted with a bathtub
          have barriers to handicap access similar to those identified in guestroom #126.

Access to Goods and Services

       S. There are not a minimum of 5% of accessible dining surfaces in the hotel’s
          complimentary breakfast area, in violation of the ADA whose remedy is readily
          achievable.

       T. The fitness room lacks required maneuvering clearance between exercise equipment,
          in violation of the ADA whose remedy is readily achievable.

       U. The swimming pool does not have two accessible means of entry, one of which must
          be an adaptive pool lift which it does have, in violation of the ADA whose remedy is
          readily achievable.

       V. The hot tub/spa does not have an accessible means of entry, in violation of the ADA
          whose remedy is readily achievable.

       W. There amenities in the swimming pool area, including safety devices, mounted in
          excess of allowable reach range, in violation of the ADA whose remedy is readily
          achievable.

       X. The hotel registration service counter does not have a portion lowered to no higher
          than 36 inches high maximum above the finish floor with a 36 inch length and depth
          extending the same depth as the primary service counter for the use by guests who
          use wheelchairs, in violation of the ADA whose remedy is readily achievable.


Policies and Procedures

       Y. The Defendant lacks or has inadequate defined policies and procedures for the
          assistance of disabled patrons, in contravention of the ADA whose remedy is readily
          achievable.

       Z. The Defendant’s inadequate procedures for the benefit of its patrons with disability
          extend to its failure to conduct a self-survey of its facilities and amenities that has
          resulted in discriminatory conduct toward Leland Foster.

                                                 7
USDC IN/ND case 1:20-cv-00393-HAB-SLC document 1 filed 11/05/20 page 8 of 10


15.   The discriminatory violations described in Paragraph 14 by Defendant Boolean Holdings

      LLC are not an exclusive list of the Defendant’s ADA violations. Plaintiff requires

      further inspection of the Defendant’s place of public accommodation and facilities in

      order to photograph and measure all of the discriminatory acts violating the ADA and all

      of the barriers to access. The Plaintiff has been denied access to Defendant’s

      accommodations; benefit of services; activities; and has otherwise been discriminated

      against and damaged by the Defendant, as set forth above. The individual Plaintiff, and

      all others similarly situated will continue to suffer such discrimination, injury and

      damage without the immediate relief provided by the ADA as requested herein. In order

      to remedy this discriminatory situation, the Plaintiff requires an inspection of the

      Defendant’s place of public accommodation, facilities and operations in order to

      determine all of the areas of non-compliance with the Americans with Disabilities Act.

                               COUNT I
           VIOLATION OF THE AMERICANS WITH DISABILITIES ACT

16.   Plaintiff restates the allegations of ¶¶1-15 as if fully rewritten here.

17.   The hotel at issue, as owned and operated by Boolean Holdings LLC, constitutes a

      public accommodation and service establishment, and as such, must be, but is not, in

      compliance with the Americans with Disabilities Act ("ADA") or Americans with

      Disabilities Act Accessibility Guidelines ("ADAAG").

18.   Plaintiff was unlawfully denied full and equal enjoyment of the goods, services, facilities,

      privileges, and advantages of the property on the basis of disability due to Defendant’s

      failure to comply with Title III of the Americans with Disabilities Act and its

      accompanying regulations, as prohibited by 42 U.S.C. § 12182, et seq. Defendant will

      continue to discriminate against Plaintiff and others with disabilities unless and until
                                                 8
USDC IN/ND case 1:20-cv-00393-HAB-SLC document 1 filed 11/05/20 page 9 of 10


       Defendant is compelled to remove all physical barriers that exist at the facility, including

       those specifically set forth herein, and make the facility accessible to and usable by

       persons with disabilities, including Plaintiff. As well as implement policy and

       procedures for the benefit of its patrons with disabilities.

19.    The Plaintiff, and others similarly-situated, is presently without adequate remedy at law

       and is damaged by irreparable harm.             Plaintiff reasonably anticipates that he will

      continue to suffer irreparable harm unless and until Defendant is required to remove the

      physical barriers, dangerous conditions, unlawful and lack of necessary policies and

      procedures, and ADA violations that exist at the Facility, including those set forth herein.

20.   Pursuant to 42 U.S.C. §12187, Plaintiff requests that the Court issue an injunction

      requiring Defendant to make such readily achievable alterations as are legally required to

      provide full and equal enjoyment of the goods, services, facilities, privileges, and

      advantages on its property to disabled persons. In connection with that relief, Plaintiff

      requests reasonable attorney’s fees and costs of maintaining this action.

                                     COUNT II
                     VIOLATION OF INDIANA CIVIL RIGHTS LAW
                               In. Code §22-9-1 et seq.

21.   Plaintiff restates the allegations of ¶¶1 - 2 0 as if fully rewritten here.

22.   Boolean Holdings LLC operates a "place[s] of public accommodation" pursuant to In.

      Code §22-9-1-3(m).

23.   Defendant committed an unlawful act pursuant to In. Code §22-9-1-2(a) by denying

      Plaintiff the full enjoyment of its goods, services, accommodations, advantages, facilities,

      or privileges. Whereas, the Defendant’s hotel does not have numerous required physical

      features for the benefit of its disabled guests, which deprive a disabled individual, and

                                                   9
USDC IN/ND case 1:20-cv-00393-HAB-SLC document 1 filed 11/05/20 page 10 of 10


      this Plaintiff, of making full use of guestroom bath facilities and hotel amenities.

24.   Pursuant to In. Code §22-9-1-6, Plaintiff is entitled to compensatory and punitive damages,

      and attorneys’ fees and costs, in an amount to be determined at trial, but in any event not

      less than $25,000.00, as well as issuance of an injunction requiring Defendant to allow

      full and equal enjoyment of its goods, services, facilities, privileges, and advantages to

      disabled persons.

WHEREFORE, Plaintiff demands,

      For COUNT I, an injunction requiring Defendant to make all readily achievable

      alterations and institute policies and procedures to allow full and equal enjoyment of the

      goods, services, facilities, privileges, and advantages to disabled persons, and the

      reasonable attorneys’ fees and costs of maintaining this action; and,

      For COUNT II, compensatory and punitive damages, attorneys’ fees and costs, in an

      amount to be determined at trial, but in any event not less than $25,000.00, as well as

      issuance of an injunction requiring Defendant to allow full and equal enjoyment of the

      goods, services, facilities, privileges, and advantages to disabled persons.

                                             Respectfully Submitted,

                                             /s/ Owen B Dunn Jr.
                                             Owen B. Dunn, Jr., Esq.*, OH Bar no. 0074743
                                             Law Offices of Owen Dunn, Jr.
                                             The Ottawa Hills Shopping Center
                                             4334 W. Central Ave., Suite 222
                                             Toledo, OH 43615
                                             (419) 241-9661 – Phone
                                             (419) 241-9737 - Facsimile
                                             dunnlawoffice@sbcglobal.net
                                             *admitted to N. District of Indiana




                                               10
